DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
The Response, filed on August 9, 2021, has been received and made of record. In response to the Non-Final Office Action dated February 9, 2021, claims 1, 8 and 9 have been amended.

Information Disclosure Statement
	An Information Disclosure Statement(s) has not been filed by Applicant in relation to this application to date.  Applicant is reminded of their duty to disclose material information, please see MPEP 2000.01.

Response to Arguments
	Regarding the objection to claim 9, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 9 is withdrawn.
Regarding the 35 U.S.C. 103 references, Applicant's first arguments (Remarks, pp. 7-8) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then attempts to attack the Lee references by arguing “Lee lacks enablement.” (Remarks, p. 8).  Per MPEP 2121.01, a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).  Also see MPEP 2121.01, II.   In Applicant’s second attempt, Applicant also discusses/characterizes the references in general terms (Remarks, pp.8-9), and thus fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant attempts to argue/ characterizes the Kurane reference, but again is not found to discuss the teachings of reference in terms of the recited claim language.  (Remarks, pp. 9-10) Specifically, Applicant’s arguments fail to comply with 37 
	Applicant goes on to argue/ characterizes the following references in the same manner: Canino (Remarks, p. 10), Tsukada (Remarks, pp. 10-11), Aggarwal (Remarks, pp. 11-13), and Tocci (Remarks, p. 13).  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
	Regarding the 35 U.S.C. 103 rejection of claim 1, Applicant submits argument against the Heffington reference in relation to the recitation of “corresponding to” (Remarks, p. 16).  The rejection of claim 1 has not been found to provide the asserted material (it is also noted that Applicant has not provided reference to a location or to any specific language within the response to claim 1 beyond a reference to “corresponding to”) and therefore a response cannot be provided.
	Applicant then goes on to present an inherency argument in relation to Heffington (Remarks, pp. 16-17).  Again, the rejection of claim 1 has not been found to provide the asserted inherency argument presented by Applicant and therefore a response cannot be provided.  It is noted that the previously recited (now cancelled) “light aperture” was discussed as inherent, as a camera inherently has a light aperture (Non-Final, p. 3, line 3).  However, as this particular recitation of claim 1 has not been argued and has been cancelled, further discussion is not required.  It is again noted that Applicant’s arguments, as directed to claim 1, fail to comply with 37 CFR 1.111(b) because they 
Applicant goes on to once again argue “enablement” in relation to the Lee reference.  Per MPEP 2121.01, a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the effective filing date of the claimed invention for applications or patents subject to the first inventor to file provisions of the AIA  or the time the invention was made for applications or patents subject to pre-AIA  law. "Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).  Also see MPEP 2121.01, II.   Applicant then argues the teachings of Lee and what appears to be Applicant’s perceived shortcoming of the Lee reference (Remarks, pp. 17-19) and argues the teachings of the references individually; one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the 35 U.S.C. 103 rejection of claim 2, Applicant is not found to argue the specific limitations of the claim, but the argument is instead directed to the combination of references.  It is noted that Lee is cited presented for its teaching of an image processor (that is, processor; par. [0077]) in electronic communication with at least the plurality of image capturing devices to receive the bracketed exposures and combine them into a high dynamic range image (par. [0053]-comprising an image processor in electronic communication with at least the plurality of image capturing devices to receive the bracketed exposures and combine them into a high dynamic range image into the system of Heffington, so that different images processing techniques can be performed.  Based on the above, the Examiner stands behind the rejection.
Regarding the 35 U.S.C. 103 rejection of claim 3, Applicant is not found to argue the specific limitations of the claim, but the argument is instead directed to the combination of references.  Heffington was found to teach wherein each of said image capturing devices further comprises an image detection sensor (that is, photo detector arrays 58a-58c in Fig. 2; col. 6, lines 31-34) for said temporally aligned images.  Based on the above, the Examiner stands behind the rejection.
Regarding the 35 U.S.C. 103 rejection of claim 8, Applicant is found to direct argument to an Office Action dated July 27, 2018.  The previous, and only Office Action was provided on February, 9, 2021 for this instant Application filed on November 13, 2019.  The Office also notes that Applicant attempts to argue that the Heffington reference does not teach something that the Lee reference was presented for (Lee, [0053-56]; Office Action dated February, 9, 2021, p. 7, line 15).  Applicant goes on to argue “important distinctions over the prior art” (Remarks, p. 21).  Again, aside from what appears to be an argument related to “causing the image capturing devices to simultaneously record” (see teachings of Lee, Office Action, p. 7, lines 9-10), Applicant fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that 
Regarding the 35 U.S.C. 103 rejection of claim 4, Applicant once again argues their interpretation of the teachings of the reference, and are not found to specifically pointing out how the language of the claims patentably distinguishes them from the references. See 37 CFR 1.111(b).  
Regarding the 35 U.S.C. 103 rejection of claim 9, Applicant once again argues their interpretation of the teachings of the reference, and are not found to specifically pointing out how the language of the claims patentably distinguishes them from the references. See 37 CFR 1.111(b).  
Regarding the 35 U.S.C. 103 rejection of claim 10, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner also notes Lee teaches that the recording images can be video images ([0056]; Office Action, p. 9, line 19).
Regarding the 35 U.S.C. 103 rejection of claim 5, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a combination of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 1 EV.” – Remarks, p. 24) are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 5 relating to a result effective variable (Office Action, p. 10).
Regarding the 35 U.S.C. 103 rejection of claim 6, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a combination of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 2 EV.” – Remarks, p. 25) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 6 relating to a result effective variable (Office Action, p. 10).
Regarding the 35 U.S.C. 103 rejection of claim 7, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a combination of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 3 EV.” – Remarks, p. 26) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 7 relating to a result effective variable (Office Action, p. 10).
Regarding the 35 U.S.C. 103 rejection of claim 11, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a method of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 1 EV.” – Remarks, pp. 26-27) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 11 relating to a result effective variable (Office Action, pp. 10-11).
Regarding the 35 U.S.C. 103 rejection of claim 12, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a method of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 2 EV.” – Remarks, p. 27) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 12 relating to a result effective variable (Office Action, pp. 10-11).
Regarding the 35 U.S.C. 103 rejection of claim 13, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The combination of Heffington and Lee does not teach a method of selectively fractionated incoming light and matching the ISO sensitivities of the image capturing devices to the corresponding light fractions to achieve a desired exposure value range of +/- 3 EV.” – Remarks, p. 28) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, see rejection of claim 13 relating to a result effective variable (Office Action, pp. 10-11).
	Regarding the amendments to the claims, Applicant is reminded that the requirements of 37 CFR 1.111(b) must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments (MPEP §714.02), as well as that an amendment failing to point out the patentable novelty which the applicant believes the claims present in view of the state of the art disclosed by the references cited or the objections made may be held to be not fully responsive (MPEP §714.04.)  
	Applicant has not been found to address the newly added limitations relating to an “aperture” and a “focal-length-adjustable lens” by pointing out the specific distinctions in view of the references, e.g. in view of Heffington and Lee.

In light of the above responses, the Office stands behind the teachings of the art as applied. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ““a camera system aperture disposed behind the focal-length-adjustable lens”, as well as the “focal-length-adjustable lens” itself, as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the independent claim, from which claims 2-13 depend and inherit all limitations therefrom, recites “a focal-length-adjustable lens.”  Support has not been found within the original disclosure for a focal-length-adjustable lens.  Applicant directs the Office to paragraphs [0078-80] of the Specification.  Paragraph [0078] provides for “[a] high quality standard camera lens 140 can be used with the system 10 to gather and focus light from the light aperture” but the original disclosure is not found to provide support for a focal-length-adjustable lens.  In light of the above lack of disclosure for the newly added subject matter, claims 1-13 fail to comply with the written description requirement. The claim(s) contains subject matter which was not described 
Regarding claim 1, the independent claim, from which claims 2-13 depend and inherit all limitations therefrom, recites “a camera system aperture disposed behind the focal-length-adjustable lens.”  Support has not been found within the original disclosure for a camera system aperture “disposed behind” the focal-length-adjustable lens.  Applicant directs the Office to paragraphs [0078-80] of the Specification.  Paragraph [0078] provides for “[a] high quality standard camera lens 140 can be used with the system 10 to gather and focus light from the light aperture” but is not found to disclose for a focal-length-adjustable lens.  Based on the disclosure, the aperture is located in front of the lens 140, so that the lens can “gather and focus light from the light aperture.”  Figure 1 also appears to support the location of the aperture 20 before the lens 140.  In light of the above lack of disclosure for the newly added subject matter, claims 1-13 fail to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,315,384 to Heffington el al. (hereinafter “Heffington”) in view of U.S. Patent Publication No. 2004/0130649 to Lee.
Regarding claim 1, Heffington teaches a system (color line-scan video camera 50, see Fig. 9 and 2; col. 4, line 41 - col. 6, line 60) comprising:
•    a focal-length-adjustable lens (Fig. 2, zoom lens 54, col. 5, lines 16-19);
•    a camera system aperture (Note that a camera inherently has a light aperture; also see Fig. 2, element 54 and dashed line);
•    a separation prism (Fig. 2, color-neutral beam-splitter 52 (including receiving prism 62, exit prism 94, and intermediate prism 80)) having at least three full color light channels (Fig. 9, light component optical path 66a-66c; also note that these image are taken simultaneously) generated by one or more internal partially-reflective boundaries, (that is, first partially “silvered” color-neutral interface surface 76 (col. 5, lines 42-49), and second partially “silvered” color-neutral interface surface 82 (col. 5, lines 57-61)), each of the internal partially-reflective boundaries adapted to reflect a selected fraction of the incoming light (because both these surfaces are partially silvered),
the prism oriented to receive the incoming light along a first axis (Fig. 2, optic axis 64) and pass a first fraction of the incoming light out a first light channel (that is, green optical path 66b; col. 5, lines 35-41) aligned with the first axis (Fig. 2);
•    a plurality of image capturing devices (line scan sensors 68a-68c; col. 6, lines 44-47) corresponding to the at least three light channels (that is, optic paths 66a-66c; col. 5, lines 35-39), each of the image capturing devices positioned to receive the selected fraction of the incoming light from its corresponding light channel, including a first image capturing device (that is, line-scan sensor 68b) corresponding to the first light channel and first fraction of incoming light (that is, green).
Lee in a related field teaches the following limitation that Heffington does not
teach:
• wherein the ISO sensitivity of each image capturing device is selected in combination with the respective light fraction to achieve the respective exposure value, including at least a standard exposure value (that is, when using first exposure-adjusting means 315 to obtain slightly reduced exposure, this exposure value can be considered a standard value because, as discussed in par. [0053], it could correspond to an optimal exposure for a medium bright object) corresponding to the first light channel (that is, second split light 318) and first image capturing device (second sensor 316), a second exposure value (that is, without using exposure-adjusting means) greater than the standard exposure value (note that the first split-light 317 does not use any exposure-adjusting means at all, therefore the light received by the first sensor 312 reaches an exposure value higher than that received by the and corresponding to a second light channel and second image capturing device, and a third exposure value (note that the third split light 319 uses a second exposure-adjusting means 313 which significantly reduces the light reaching a third sensor 314; par. [0057]) lesser than the standard exposure value and corresponding to a third light channel and third image capturing device, thereby creating at least three temporally aligned bracketed exposures of an image.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Lee’s teaching on the ISO sensitivity of each image capturing device is selected in combination with the respective light fraction to achieve a respective exposure value, including at least a standard exposure value, corresponding to the first light channel, a second exposure value greater than the standard exposure value and corresponding to a second light channel and second image capturing device, and a third exposure value lesser than the standard exposure value and corresponding to a third light channel and third image capturing device, thereby creating at least three temporally aligned bracketed exposures of an image into the prism of Heffington, so that beam splitting can be performed properly.  Further, image brightness can also be properly managed for a desired result.

The Examiner also notes that the statement by Applicant in the Remarks dated August 9, 2021, of “[t]he amendments focus on the use of a standard camera lens system – i.e. common to SLR and digital SLR cameras, having an adjustable-focus lens disposed in front of the aperture” constitutes an admission by Applicant as Prior Art.  See MPEP 2129.

Regarding claim 2, Heffington in view of Lee teaches the system of claim 1.
Lee further teaches the following limitation that Heffington does not teach:
• comprising an image processor (that is, processor; par. [0077]) in electronic communication with at least the plurality of image capturing devices to receive the bracketed exposures and combine them into a high dynamic range image (par. [0053]-[0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate Lee’s teaching on comprising an image processor in electronic communication with at least the plurality of image capturing devices to receive the bracketed exposures and combine them into a high dynamic range image into the system of Heffington, so that different images processing techniques can be performed.

Regarding claim 3, Heffington in view of Lee teaches the system of claim 1.
Heffington further teaches:
•    wherein each of said image capturing devices further comprises an image detection sensor (that is, photo detector arrays 58a-58c in Fig. 2; col. 6, lines 31-34) for said temporally aligned images.

Regarding claim 8, Heffington teaches a method for creating a high dynamic range image, the method comprising
•    receiving light from an incoming image through a standard camera front-lens (Fig. 2: zoom lens 54, col. 5, lines 16-19) and aperture (Note that a camera inherently receives light from outside world through an aperture; also see Fig. 2: element 54 and dashed line);
•    passing the light received from the front-lens and aperture (Fig. 2) through a separation prism (Fig.2: receiving prism 62, exit prism 94, and intermediate prism 80) having at least three channels (Fig. 2: light component optical path 66a-66c; also note that these image are taken simultaneously; col. 5, lines 35-41) to create a corresponding number of fractionated images (note that, since three images (corresponding to three light component optical path 66a-66c) are created by the use of two interface surfaces (that is, first partially “silvered” color-neutral interface surface 76 (see col. 5, lines 42-49), and second partially “silvered” color-neutral interface surface 82 (see col. 5, lines 57-61)), the images thus created are fractionated since these two interface surfaces are both partially silvered),; 
•    directing each of the full color fractionated images from the at least three channels to a corresponding image capturing device (line scan sensors 68a-68c; col. 6, lines 44-47);
Lee further teaches the following limitations that Heffington does not teach:
•    selecting an ISO sensitivity for each image capturing device corresponding to its full color fractionated image (par. [0053]-[0054]) to provide a different selected exposure value (note that the first split-light 317 does not use any exposure-adjusting for each image capturing device, corresponding to the desired exposure value range;
•    causing the image capturing devices to simultaneously record (note that these images are taken simultaneously; par. [0056]) their respective full color fractionated images at their corresponding selected exposure values (par. [0054]);
•    passing the simultaneously recorded full color fractionated images to an image processor (that is, processor; par. [0077]), wherein the image processor combines the at least three fractionated images having different exposure values into a single high dynamic range image of the incoming image (par. [0053]-[0056]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Lee’s teachings into the method of Heffington, so that so that beam splitting can be performed properly.
Heffington further discloses using partially silvered color-neutral interface surface to achieve color neutrality in a prism-based beam splitter (Fig. 2 and col. 5: lines 35-61), thus teaches the following limitations that Lee does not teach:
•    color-neutral separation prism (prism-based beam splitter 52 (including receiving prism 62, intermediate prism 80, and exit prism 94, see Fig. 2 and col. 5: lines 35-61))
•    each fractionated image comprising a pre-selected full color fraction of the received light (note that, due to the use of color-neutral prism, each of the resulting fraction of light is of full color), wherein respective fractions of light correspond to a desired range of exposure value range (because both these surfaces are partially silvered; desired range of exposure values inherent to component selection, with note that “corresponding to” being a broad modifier only requiring minimal association).

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,315,384 to Heffington el al. (hereinafter “Heffington”) in view of U.S. Patent Publication No. 2004/0130649 to Lee as applied to claim 2 or 8, respectively, and further in view of U.S. Patent Publication No. 2008/0291289 to Kurane.
Regarding claim 4, Heffington in view of Lee teaches the system of claim 2.
Kurane in a related field of endeavor teaches the following limitation that Lee in view of Heffington does not teach:
•    comprising a tone-mapping processor (Fig. 1: output format converting unit 15; par. [0081]) in electronic communication with either or both of the image processor and image capturing devices.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate Kurane’s teaching on comprising a tone-mapping processor in electronic communication with either or both of the image processor and image capturing devices into the system of Heffington in view of Lee, so that the required image memory space can be reduced.

Regarding claim 9, Heffington in view of Lee teaches the method of claim 8.

•    further comprising the step of tone mapping (Fig. 1: output format converting unit 15; par. [0081]) the high dynamic range image (that is, the first HDR pixel data {Y (N bits), E (M bits)}) to an output media (that is, according to the capability of the output device 200).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate Kurane’s teaching on further comprising the step of tone mapping the high dynamic range image to an output media into the system of Lee in view of Heffington, so that the required image memory space can be reduced.

Regarding claim 10, Heffington in view of Lee and Kurane teaches the method of claim 9.
Lee further teaches, for the same reasons as in the rejection of claim 8 above, the following limitation that Heffington does not teach:
• wherein the recorded images are video images (par. [0056]).

Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heffington in view of Lee as applied to claim 1, and further in view of U.S. Patent No. 4,672,196 to Canino.
Regarding claims 5-7, Heffington in view of Lee teaches the system of claim 1.
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). In addition, the fact that these claims recite the three levels could have different percentage of intensities shows there is no criticality. Absent a showing of criticality, differences of degree are presumed to have been obvious.  In re Russell, 169 USPQ 426 (CCPA 1971).  Therefore, absent a showing of criticality, it would have been within the level of ordinary skill in the art to engineering design the outputs of a beam splitter with different intensity levels.

 Claims 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heffington in view of Lee and Kurane as applied to claim 9, and further in view of Canino (U.S. Patent No. 4,672,196).
Regarding claims 11-13, Heffington in view of Lee and Kurane teaches the
method of claim 9.
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). In addition, the fact that these claims recite the three levels could have different percentage of intensities shows there is no criticality. Absent a showing of criticality, differences of degree are presumed to have been obvious. In re Russell, 169 USPQ 426 (CCPA 1971). Therefore, absent a showing of criticality, it would have been within the level of ordinary skill in the art to engineering design the outputs of a beam splitter with different intensity levels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697